SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

960
CA 13-00296
PRESENT: SMITH, J.P., PERADOTTO, CARNI, AND LINDLEY, JJ.


NEWBURY PLACE REO II, LLC, PLAINTIFF,

                      V                                             ORDER

ALI A. ZAHRAN, ALSO KNOWN AS
ALI ZAHRAN, DEFENDANT.
------------------------------------------------
ALI A. ZAHRAN, THIRD-PARTY PLAINTIFF-RESPONDENT,

                      V

MICHAEL VISCOME AND LISA M. VISCOME, THIRD-PARTY
DEFENDANTS-APPELLANTS,
ET AL., THIRD-PARTY DEFENDANTS.


DEMARIE & SCHOENBORN, P.C., BUFFALO (JOSEPH DEMARIE OF COUNSEL), FOR
THIRD-PARTY DEFENDANTS-APPELLANTS.

MYERS, QUINN & SCHWARTZ, LLP, WILLIAMSVILLE (JAMES I. MYERS OF
COUNSEL), FOR THIRD-PARTY PLAINTIFF-RESPONDENT.


     Appeal from an order of the Supreme Court, Erie County (Timothy
J. Walker, A.J.), entered September 5, 2012. The order denied the
motion of third-party defendants Michael Viscome and Lisa M. Viscome
for summary judgment dismissing the third-party complaint against
them.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs for reasons stated at Supreme
Court.




Entered:    September 27, 2013                     Frances E. Cafarell
                                                   Clerk of the Court